United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2873
                                   ___________

Santresa Scoggins,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Bank of America, N.A.,                  *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: March 1, 2012
                                Filed: March 6, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Santresa Scoggins appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action against her former employer, Bank
of America, N.A. (Bank of America). Upon careful de novo review, see Torgerson
v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (summary judgment
standard of review), we find no basis for reversal. We agree with the district court
that Bank of America proffered a legitimate, non-discriminatory reason for Scoggins’s
termination, and that Scoggins failed to establish a genuine issue of material fact

      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
under any theory of liability. See Twymon v. Wells Fargo & Co., 462 F.3d 925, 934-
35 (8th Cir. 2006) (facially race-neutral statements, without more, do not demonstrate
racial animus on part of speaker; in absence of direct evidence court applies
burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973); once plaintiff establishes prima facie case and employer articulates
legitimate, non-discriminatory reason for termination, employee must demonstrate by
preponderance of evidence that stated reason was pretext for unlawful discrimination;
this court has consistently held that violating company policy is legitimate,
non-discriminatory rationale for terminating employee); see also McCullough v. Univ.
of Ark. for Med. Scis., 559 F.3d 855, 860 (8th Cir. 2009) (claims under Title VII and
Arkansas Civil Rights Act are governed by same standards); cf. Barber v. C1 Truck
Driver Training, LLC, 656 F.3d 782, 798 (8th Cir. 2011) (noting that Title VII does
not set forth general civility code).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-